                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                   IN THE UNITED STATES DISTRICT COURT               January 15, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                             HOUSTON DIVISION


UNITED STATES OF AMERICA,               §
                                        §
                   Plaintiff,           §
                                        §
V.                                      §        CRIMINAL NUMBER H-19-172
                                        §
FRED SAMSON,                            §
                                        §
                   Defendant.           §




                        MEMORANDUM OPINION AND ORDER



     Pending before the court is Defendant's Motion for a Judgment
of Acquittal and, in the Alternative, Motion for New Trial ("Motion

for Acquittal")        (Docket Entry No. 64) .    For the reasons stated

below, Defendant's Motion for Acquittal will be denied.


                  I.    Factual and Procedural Background

     The United States charges that Fred Samson stole government
property through a scheme to continue receiving Social Security
retirement benefits that were payable to his mother and father,
Katarzyna and Stanislaw Bernat, after they died.          Samson's father
and mother died in Poland on June 26, 1995, and December 1, 1995,
respectively. 1        The   Social   Security   Administration   continued


     1
      English Translation of Katarzyna Bernat Death Certificate,
Government's Exhibit No. 1.1; English Translation of Stanislaw
Bernat Death Certificate, Government's Exhibit No. 2.1.
dispersing monthly retirement benefits to them for almost 22 years

after their deaths.2         Samson does not dispute that the evidence
shows that he negotiated United States Treasury checks intended for
his parents between 1998 and 2013.3         Starting in 2008 and 2013 the

payments were directly deposited into joint bank accounts in
Samson's and his mother and father's names, respectively.4             Samson
does not dispute that the evidence shows that he withdrew the
benefits paid into these accounts on a monthly basis until 2017.5
To prove that Samson collected the benefits knowing his parents
were       deceased,   the   government   produced   evidence   that   Samson
traveled to Europe shortly after each of his parents died in
Poland, 6 that he created and managed the joint bank accounts




      SSA Payments to Katarzyna Bernat, Government's Exhibit
       2

No. 15; SSA Payments to Stanislaw Bernat, Government's Exhibit
No. 16.
      See United States Treasury
       3
                                            Checks to Stanislaw Bernat,
Government's Exhibit No. 21.
      Transcript [First Day of Jury Trial] ("Tr. I") , Docket Entry
       4


No. 69, pp. 68-69; SSA Correspondence to Katarzyna Bernat,
Government's Exhibit No. 7; SSA Correspondence to Stanislaw Bernat,
Government's Exhibit No. 8.
      J.P. Morgan Chase Bank Statements, Government's Exhibit
       5

Nos. 18.2-18.4; BBVA Compass Bank Records, Government's Exhibit
Nos. 19.2-19.5.
      Border Crossing Records of Fred Samson, Government's Exhibit
       6

No. 22.
                                      -2-
through forgery and fraud, 7 and that he made a statement admitting

that he had knowingly used their benefits since they died.8
     Fred Samson was indicted by a grand jury on March 6, 2019, on
two counts of theft of government property greater than $1000 in
violation of 18 U.S.C. § 641. 9    A superseding indictment was filed

on August 29, 2019.1 °   Count One consolidates all the money alleged
taken intended for Stanislaw into a single count, and Count Two
consolidates that intended for Katarzyna.11 Samson was tried before
a jury beginning on November 4, 2019. 12     On November 5, 2019, the
second day of trial,      Samson requested a jury instruction on a
statute of limitations defense, which the court denied. 13    The same

     7
      The government presented evidence that in 2011 someone had
forged Stanislaw's signature on a form for a signature bank card
for his and Samson's joint bank account. Transcript [Second Day of
Jury Trial] ("Tr. II") , Docket Entry No. 72, p. 34; BBVA Compass
Signature Card, Government's Exhibit No. 19.1. The government also
presented testimony that suggested in 2008 Samson must have
appeared at a bank branch with someone who posed as Katarzyna and
forged her signature to open the joint account in his and her
names. Tr. II, Docket Entry No. 72, pp. 18-20; J.P. Morgan Chase
Signature Card, Government's Exhibit No. 18.1. All page numbers
for docket entries in the record refer to the pagination inserted
at the top of the page by the court's electronic filing system,
CM/ECF.
     8
         Fred Samson Statement, Government's Exhibit No. 3.
     9
         Criminal Indictment, Docket Entry No. 1, p. 1.
     10
          superseding Criminal Indictment, Docket Entry No. 21.
     11   Id. at 1-2.
     12
          Minute Entry [First Day of Jury Trial], Docket Entry No. 53.
     1
      3
       Proposed Jury Instructions by Fred Samson, Docket Entry
No. 52, p. 3; Minute Entry [Second Day of Jury Trial], Docket Entry
No. 54.
                                   -3-
day the jury unanimously found Samson guilty on both counts. 14          On
November 22,      2019,    Samson filed a motion for a         judgment of
acquittal as to both counts on the ground that the government
failed to prove certain elements of the charged offense and failed
to prove that the offenses occurred within the limitations period. 15

In the alternative, Samson seeks a new trial on the ground that the
court failed to instruct the jury on his statute of limitations
defense.      The government filed a response on December 16, 2019, 16
and Samson replied on December 23, 2019. 17

                          II.     Standard of Review

     In determining whether the prosecution introduced sufficient
evidence to sustain a conviction, the court must determine whether
any rational trier of fact could have found the essential elements
of the charged offense beyond a reasonable doubt. United States v.
Valle,     538 F.3d 341,    344    (5th Cir. 2008)      (quoting Jackson v.
Virginia, 99 S. Ct. 2781,          2789   (1979)).     Rather than deciding
whether the jury reached the correct verdict, the court must only



     14
          Jury Verdict, Docket Entry No. 56, p. 1.
     15
          Defendant's Motion for Acquittal, Docket Entry No. 64.
      United States' Response to Defendant's Motion for a Judgment
     16

of Acquittal and,     in the Alternative,      for a New Trial
("Government's Response"), Docket Entry No. 71.
      Reply to the Government's Response to Defendant's Motion for
     17

a Judgment of Acquittal and, in the Alternative, Motion for New
Trial ("Defendant's Reply"), Docket Entry No. 74.
                                      -4-
determine whether the jury's verdict was rational.               United States

v. Ramos-Garcia, 184 F.3d 463, 465 (5th Cir. 1999).
     The court must view the evidence and the inferences that may
be drawn therefrom in the light most favorable to the jury's
verdict.      United States v. Patino-Prado, 533 F.3d 304, 308 (5th

Cir. 2008).       If, however, the evidence "'gives equal or nearly
equal circumstantial support to a theory of guilt or innocence,'
the court should reverse because                'under these circumstances a
reasonable jury must necessarily entertain a reasonable doubt.'"
Id. at 309 (quoting Ramos-Garcia, 184 F.3d at 465).


                                   III.   Analysis

     The superseding indictment alleges that Fred Samson                     "did
knowingly and willfully steal, purloin, and convert to his own use
and the use of another, money of the United States" in a continuing
course of conduct between June of 1995 and November of 2017,

violating 18     u. s. c.   §   641. 18   Samson argues that the government

failed to prove that he committed a knowing theft or conversion
within     the   five-year      limitations     period   and   that   the   money
allegedly stolen was "money of the United States" under the meaning
of the statute.        The government contends it sufficiently proved
each element of the offenses.



     18
          Superseding Criminal Indictment, Docket Entry No. 21, pp. 1-2.
                                          -5-
A.   Acts of Theft or Conversion and Limitations

     Samson argues that the government produced no evidence that he
committed a theft or knowing conversion within § 641's five-year
limitations period. 19     He contends that the only acts that occurred
within the limitations period were his withdrawal of funds from the

joint bank accounts, which he argues does not constitute theft or
conversion.       The government     responds    that    Samson   waived any
limitations defense by failing to raise it before trial, that theft

or conversion under § 641 may be charged as a continuing offense,
and that the evidence supports that Samson converted the money
within the 5-year limitation period.20


     1.     Waiver
     The      government    argues   Samson     should   have     raised   his
limitations defense before trial. Rule 12 requires that defendants
raise objections and defenses on the basis of a defect in the
indictment before trial if the motion can be determined without a
trial on the merits.       Fed. R. Crim. P. 12(b)(3). But a limitations
defense often turns on disputed factual issues.            United States v.
Lewis, 774 F.3d 837, 845 (5th Cir. 2014).          The court may therefore
only decide a limitations issue before trial if its validity is
apparent from the face of the indictment with the facts alleged in


     19
          Motion for Acquittal, Docket Entry No. 64, p. 7.
     20
          Government's Response, Docket Entry No. 71, pp. 5, 9-11.
                                     -6-
the indictment assumed true. United States v. Treacy, 677 F. App'x
869, 873 (4th Cir. 2017); United States v. Ramirez, 324 F.3d 1225,
1227-28 (11th Cir. 2003).
     The superseding indictment charged Samson with two counts
based on continuous conduct from June of 1995 to November of 2017,

which straddles the limitations period that would have begun on
March 6, 2014, five years before the original indictment.   Even if
the offense charged is not a continuing offense, the government may
rely on such an indictment to obtain a conviction based on conduct
within the limitations period.     United States v. Askia, 893 F.3d
1110, 1120 (8th Cir. 2018). Samson's limitations defense therefore
depends on whether the government proved that he committed a theft
or conversion on or after March 6, 2014.    Samson was not required
to raise this fact-dependant defense before trial under Rule 12
and, accordingly, has not waived it. See United States v. Bucheit,
134 F. App'x 842, 849 (6th Cir. 2005) (holding that an "at least
partially factual" limitations argument raised for the first time
at trial was timely).

     2.    Continuing Violation
     The government argues Samson's conviction may be sustained by
evidence of conduct outside       the five-year limitations period
because Samson's conduct from 1995 to 2017 constituted a continuing
offense.    The doctrine of continuing offenses applies only in
limited circumstances, which the Supreme Court defined in Toussie

                                  -7-
v. United States, 90 S. Ct. 858, 860 (1970).          The court construes
an offense as continuing only when "(l) 'the explicit language of
the substantive criminal statute compels such a conclusion,' or
(2) 'the nature of the crime involved is such that Congress must

assuredly have intended that it be treated as a continuing one.'"

United States v. Tavarez-Levario, 788 F.3d 433, 437 (5th Cir. 2015)
 (quoting Toussie, 90 S. Ct. at 860).      The government concedes the
text of § 641 does not explicitly provide that the offense is
continuing, and argues only that "the nature of the crime involved"
compels such a conclusion. 21
     The federal circuits are split as to whether under Toussie
§ 641 may be construed as a continuing offense.         In United States
v. Smith, 373 F.3d 561, 567 (4th Cir. 2004), the court held that
embezzlement under§ 641 may be a continuing offense "[a]t least in
those cases where the defendant create[s] a recurring, automatic
scheme."     One judge dissented, arguing that the inherent nature of
embezzlement     is   not   continuing   and   that   the   majority   had
incorrectly considered the defendant's specific conduct rather than

the nature of the crime.       Id. at 569 (Michael, J., dissenting).
The Second Circuit agreed with the Smith dissent and concluded that
embezzlement, theft, and conversion under § 641 are not by their
nature continuing offenses. United States v. Green, 897 F.3d 443,
448-49 (2d Cir. 2018).       District courts have also split on this


     21
          Government's Response, Docket Entry No. 71, p. 8.
                                   -8-
 question.   See, e.g., United States v. Brunell, 320 F. Supp. 3d

 246, 248 (D. Mass. 2018) (holding that violations of§ 641 may be
 continuing); United States v. Reese, 254 F. Supp. 3d 1045, 1049
 (D. Neb. 2017) (holding violations of§ 641 are not continuing).
      While the Fifth Circuit has not addressed whether§ 641 is a
 continuing offense, it has given guidance in the context of other

statutes:    " [U] nder Toussie,   the analysis of whether a crime
constitutes a continuing offense involves examining the offense
 itself, not the defendant's particular conduct."   Tavarez-Levario,
 788 F.3d at 440.    This contravenes the reasoning in Smith that
§ 641 violations may be a continuing offense because in particular
cases the offense might be part of a repetitive, recurring scheme
that runs over a long period of time.       See Smith, 373 F.3d at
567-68; see also Brunell, 320 F. Supp. 3d at 248.     Smith requires
courts to consider the particular conduct of the defendant in order
to determine whether "the defendant created a recurring, automatic
scheme" before it can determine if the offense was continuing. 373
 F.3d at 567-68.   Because the Fifth Circuit has expressly held this
court should not consider the defendant's specific conduct, the

court declines to follow Smith and other courts that have looked to
the defendant's specific conduct to find that a crime may sometimes
be continuing; instead, the court will look solely to the crime as
defined in the statute.
      For a crime to be construed as continuing in the absence of
explicit text, it must be by its nature a renewing and continuing

                                   -9-
process rather than a single act.      Toussie, 90 S. Ct. at 864.    The

crime's continuing nature must be unequivocally clear.      Id.     "'The

hallmark of the continuing offense is that it perdures beyond the
initial illegal act, and that each day brings a renewed threat of
the evil Congress sought to prevent even after the elements
necessary to establish the crime have occurred.'" Tavarez-Levario,
788 F.3d at 436-37 (quoting United States v. Yashar, 166 F.3d 873,
875 (7th Cir. 1999)).     Some actual element or action inherent to
the offense must involve "ongoing perpetration" that has "temporal
longevity."   Id. at 440. An example of a crime that is continuous
by its nature is kidnapping because the illegal detention persists

until the victim is emancipated. United States v. Garcia, 854 F.2d
340, 343-44 (9th Cir. 1988).     Crimes that are not continuing are
complete as soon as each of the elements is met,         even if the
offender continues to reap benefits from his crime long after its
completion.   Tavarez-Levario, 788 F.3d at 440.      For example, the
use of a counterfeit or fraudulently obtained immigration document
is not a continuing offense because each single use is a crime,
even though the offender may reap continued benefits from the
offense such as entry into the United States and employment.         Id.
     The court agrees with Green and other courts that have
concluded embezzlement,    stealing,   and knowing conversion under
§ 641 are not by their nature continuing offenses.        A violation
under§ 64l(a) is complete as soon as the offender unlawfully takes
or misappropriates money or a thing of value of the United States.
While the statute defines a broad range of conduct, the conduct

                                -10-
does not inherently continue.       Reese, 254 F. Supp. 3d at 1050.

That the conduct described in the statute can sometimes be part of
a covert, long-term scheme to repeatedly steal small sums of money
does not unequivocally show the crime is by its nature continuing
as Toussie requires.      See Reese, 254 F. Supp. 3d at 1050; contra

Smith, 373 F.3d at 567-68.     The court concludes that§ 641 is not
a continuing offense, and therefore the government must prove that
Samson violated§ 641 within the five-year limitations period.

     3.     Acts Within the Limitations Period
     Samson argues that the government failed to prove he committed
any stealing or knowing conversion within the five-year limitations
period.22     Because the original indictment was filed on March 6,
2019, the government needed to prove Samson violated the statute on
or after March 6, 2014.       See 18 U.S.C. § 3282 (a) (providing a

general five-year limitations period for federal offenses).      The
government argues Samson knowingly converted the Social Security
benefits when he withdrew them from the joint bank accounts, which
he did many times during the five-year period.23     Samson responds
that those bank withdrawals do not constitute stealing, purloining,
or knowing conversion - the conduct alleged in the indictment.24


     22
          Motion for Acquittal, Docket Entry No. 64, p. 7.
     23
          Government's Response, Docket Entry No. 71, p. 11.
      Motion for Acquittal, Docket Entry No. 64, p. 7; Defendant's
     24

Reply, Docket Entry No. 74, pp. 10-12.
                                  -11-
        Samson argues that as a co-owner of the accounts he could not
"wrongfully take" the money the government mistakenly deposited
there.25       But Samson cites no authority that a person cannot
wrongfully take money that he knows has been incorrectly but
voluntarily deposited into his bank account.          Samson points only to

the principle that a bank that pays a check with a forged
endorsement loses its own money rather than the money of a
depositor. See United States v. Evans, 572 F.2d 455, 474 n.20 (5th

Cir. 1978).      This rule does not apply here because Samson did not
withdraw the money in the joint checking accounts by forging checks
or endorsements.
        In United States v. Venti, 687 F.3d 501, 503 (1st Cir. 2012),
the   government     continued   depositing   the    defendant's       father's
federal Civil Service Retirement System benefits into the defendant
and his father's joint checking account long after the father had
died.       The defendant was charged with converting federal money
under§ 641.       Id. at 502. The conversions that formed the basis of
his conviction were the cashing of checks to withdraw the money
from the accounts after it was deposited.           Id. at 504.      Similarly,
the Fourth Circuit affirmed a conversion conviction under § 641
based on a        veteran's withdrawal and use         of   salary    payments
erroneously deposited into his checking account after he had left
active duty service.      United States v. Osborne, 462 F. App'x 366,
367 (4th Cir. 2012) (per curiam). These cases demonstrate that the

      25
           Motion for Acquittal, Docket Entry No. 64, p. 9.
                                   -12-
taking element for conversion under                §    614 is satisfied when a

defendant knows money was erroneously deposited into his bank
accounts and withdraws the money to appropriate it for his own use.
This is consistent with the court's jury instruction that to
"steal" or "knowingly convert" only requires that the defendant

cause " [a] ny appreciable change of the location of the property

with the intent to deprive constitutes a stealing .                     11 26




        The government produced evidence that Samson visited Poland
shortly after each of his parents' deaths, that he had fraudulently
used joint bank accounts in his deceased parents' names, and that
he had admitted to using the retirement benefits despite knowing
they were deceased. 27 The jury could have rationally relied on this
evidence to conclude that Samson knew the money was mistakenly
deposited into the joint bank accounts and did not belong to him.
Based on this conclusion, the jury could have reasonably found that
Samson withdrew the money from the bank accounts with the intent to
deprive the United States, thereby converting it.                  The government
provided evidence that Samson withdrew his father's benefits on a
monthly basis until January of 2017 and his mother's benefits until
November of 2017.28         The dozens of withdrawals that occurred after
March        6,   2014,   suffice   to   support       Samson's   conviction,   and


        26
             Court's Instructions to the Jury, Docket Entry No. 55, p. 11.
     27
             See supra notes 6-8.
      J. P. Morgan Chase Bank Statements, Government's Exhibit
        28

No. 18.4; BBVA Compass Bank Records, Government's Exhibit No. 19.5.
                                         -13-
accordingly he is not entitled to a judgment of acquittal on his

statute of limitations defense.
     Samson also argues that his bank withdrawals are properly
characterized as embezzlement, not conversion, and the government

failed to allege embezzlement in the indictment.                  But conversion

and embezzlement are not mutually exclusive categories; embezzle­
ment is better characterized as a specific type of conversion.
United States v. Stockton, 788 F.2d 210, 216 (4th Cir. 1986) ("The
central element of the traditional concept of embezzlement is the
conversion of property belonging to another.                      [E]mbezzlement
builds on the concept of conversion .            •   II   ) •   Embezz 1 ement and
conversion are both "wrongful takings," and embezzlement only adds
the additional elements that the money came lawfully into the
defendant's possession and that the defendant intentionally took or
used the money in a way contrary to the owner's intent.                 Stockton,
788 F.2d at 216-17; Fifth Circuit Pattern Jury Instruction§ 2.27.
Furthermore, §    64l(a)'s   grouping    of    "embezzlement,           stealing,
purloining and knowing conversion"       is not a list of distinct
crimes; it is a combination of similar, overlapping acts grouped
together "to avoid gaps and loopholes between [the] offenses . . .
without,   however,   departing   from   the    common-law           tradition."
Morissette v.    United States, 72 S.     Ct.    240, 272, 273            (1952).
Accordingly, Samson's argument that the withdrawals could not have
been theft or knowing conversions as charged in the indictment
because they were embezzlements has no merit.


                                  -14-
B.     Money of the United States

       Section 641 applies to the embezzlement, theft, or conversion
of    "any     record,     voucher,     money,    or   thing   of   value     of   the

United States or of any department or agency thereof."                     18 U.S.C.

§    641.     The indictment charged Samson with knowing and willful

theft, purloining, and conversion of money of the United States. 29
Samson argues that the evidence was insufficient to prove the money
at issue was "money or a thing of value of the United States." 30
       The test "for when federal funds lose their federal character

is measured by the control exercised by the federal government over

the ultimate disposition of the funds."                United States v. Long. 996

F.2d 731, 732 (5th Cir. 1993)              (recognized as overruled on other
grounds, United States v. Long. 562 F.3d 325, 330 n.1 (5th Cir.

2009))         "[M]oney .      . of the United States" does not lose its

status as such when it is deposited into a bank account.                       Evans,

572 F.2d at 474.         "As a matter of law, the Government retained an

ownership interest for purposes of§ 641 in the erroneously-issued
funds."         Osborne,     462   F.    App'x    at   367.    Even      though    the
United States voluntarily deposited funds into Samson's bank
accounts,       it was entitled to recover those funds because the
benefits were mistakenly paid.                   See 42 U.S.C.      §   404 (a) (1) (A)
(permitting the Social Security Administration to recover mistaken


       29
            Superseding Criminal Indictment, Docket Entry No. 21, pp. 1-2.
       30
            Motion for Acquittal, Docket Entry No. 64, p. 11.
                                          -15-
overpayments); United States v. Whitaker, 735 F. App'x 672, 676

(11th Cir. 2018) (per curiam) (holding that the government retained
a property interest in erroneously paid Social Security benefits);
accord United States v. Miller, 520 F.2d 1208, 1210 (9th Cir. 1975)
(holding that the government suffered a property loss where it

erroneously paid money that was not returned).      Thus, the funds

retained their federal character even after being deposited in the
joint bank accounts.
     At trial the government presented testimony explaining that
the money continued to belong to the United States because the
intended beneficiaries were deceased and that the government may
reclaim erroneous payments from bank accounts. 31    The government

also presented evidence that the joint bank accounts were created
to receive the Social Security benefits by direct deposit. 32
Because the intended recipients were deceased and the money was
paid in error, the money remained of federal character after being
deposited and this evidence was sufficient for a rational jury to
conclude that Samson withdrew money of the United States from the

accounts.      Accordingly, Samson is not entitled to a judgment of

acquittal on insufficiency of the evidence as to this element.




     31
          Tr. II, Docket Entry No. 72, pp. 90-93.
      Tr. I, Docket Entry No. 69, pp. 68-69; SSA Correspondence to
     32

Katarzyna Bernat, Government's Exhibit No. 7; SSA Correspondence to
Stanislaw Bernat, Government's Exhibit No. 8.
                                  -16-
C.   Motion for New Trial

     In the alternative to his motion for acquittal, Samson argues
that the court should vacate his conviction and order a new trial
under Fed. R. Crim. Proc. 33 because it did not instruct the jury

on his statute of limitations defense.33 The government argues that

the court properly refused to give the instruction because it was
not legally correct.34
     Rule 33 permits a court to vacate a judgment and grant a new
trial "if the interest of justice so requires."     Fed. R. Crim. P.
33(a). United States v. Wright, 634 F.3d 770, 775 (5th Cir. 2011).
The Fifth Circuit has generally held that a trial court should not

grant a motion for new trial "'unless there would be a miscarriage
of justice or the weight of evidence preponderates against the
verdict."'     Id. (quoting United States v. Wall, 389 F.3d 457, 466
(5th Cir. 2004).     "'A new trial is granted only upon demonstration

of adverse effects on substantial rights of a defendant.'"        Id.
(quoting Wall, 389 F.3d at 466).     The Fifth Circuit has cautioned
district courts to exercise their discretion to grant a new trial
only in exceptional circumstances. See United States v. Scroggins,
485 F.3d 824, 831 (5th Cir. 2007).

     A district court is obligated to give a requested jury
instruction "only if the proposed instruction (1) is substantially

     33
          Motion for Acquittal, Docket Entry No. 64, p. 13.
     34
          Government's Response, Docket Entry No. 71, p. 16.
                                  -17-
correct,        (2) is not substantively covered in the jury charge, and

(3) pertains to an important issue in the trial, such that failure
to give it seriously impairs the presentation of an effective
defense."         United States v. Davis, 609 F.3d 663, 689 (5th Cir.

2010).          Samson requested the following       jury instruction,   in
relevant part:
     To convict the defendant on either count one or count two
     of the indictment, you must find that the government
     established beyond a reasonable doubt that all of the
     elements of the offense charged occurred within five
     years of the date of the indictment.
        That is, the government must establish beyond a
        reasonable doubt that all elements of the offense charged
        in the indictment occurred after March 6, 2014.
     You have seen and heard evidence of the defendant's
     conduct prior to March 6, 2014, but this conduct does not
     establish a basis for conviction. You may consider such
     conduct solely to aid your determination, if you find
     that it does aid your determination, of whether the
     defendant committed the offense charged in the indictment
     after March 6, 2014.35
        This     instruction   is   not   legally   correct.   First,    the
limitations period typically runs when an offense is completed,
meaning each element of the offense has occurred. Yashar, 166 F.3d
at 876          (citing Toussie, 90 s. Ct. at 860).      Samson's proposed
instruction that all elements must occur within the limitations
period incorrectly suggests that the statute of limitations begins


        35
             Defendant's Proposed Jury Instructions, Docket Entry No. 52,
p. 3.
                                      -18-
to run when the first element comes into existence but the crime
has not yet been completed.       Second, the court instructed the jury

that the government was required to prove that Samson knew that the
money was not his and that he intended to deprive the owner of it. 36
The court also instructed the jury that prior similar acts are
admissible to prove the defendant's intent. 37       Samson's proposed
instruction incorrectly states that the jury may not consider his
acts prior to March 6, 2014, "as a basis for conviction," because

the jury is permitted and may have needed to rely on those acts to
conclude he had the correct mental state to commit the offense.
     Furthermore,        Samson's limitations defense depends on his
mistaken theory that his withdrawals from the joint bank accounts
were not thefts or knowing conversions.       As explained above, this
is incorrect;         the withdrawals made after March   6,   2014,   are
sufficient to support his conviction.       The court concludes that it
did not have to give Samson's proposed limitations instruction to
the jury because the instruction was not correct and Samson was not
harmed by the refusal.        Accordingly, Samson has not demonstrated
that the interest of justice requires that he be granted a new
trial under Rule 33.



     36
          Court's Instructions to the Jury, Docket Entry No. 55, p. 11.
     37
          Id. at 9.
                                    -19-
                    IV.   Conclusions and Order

     Defendant's statute of limitations defense does not warrant
acquittal as a matter of law, and he is not entitled to a new
trial.   Defendant's Motion for a Judgment of Acquittal and, in the

Alternative, Motion for New Trial (Docket Entry No. 64) is DENIED.

     SIGNED at Houston, Texas, on this 15th day of January, 2020.




                                            SIM LAKE
                               SENIOR UNITED STATES DISTRICT JUDGE




                               -20-
